DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 12/15/2021.
Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Applicant’s claims which were previously examined on the merits were directed toward an embodiment in which the third wirings (140 in Applicant’s Fig. 7) connect to the second connection pads (122) by extending across the first conductive layer (130). However, Applicant’s newly introduced claim 17 is directed to what Applicant has described as “another embodiment” and shown in Fig. 9, in which Applicant’s third wirings do not directly connect to the second connection pads by extending across the first conductive layer and instead connect to redistribution layers 142 which then connect to the second connection pads. These two embodiments, as discussed in the prior Office Action, are mutually exclusive configurations and are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al. (US 2012/0193799 A1).
Regarding claim 1, Sakuma discloses a substrate (Fig. 46) comprising a first top surface (top surface in Fig. 46) and a plurality of first connection pads (see annotated copy of Fig. 52, below) disposed on the first top surface;
a first chip (chip added in the transition from Fig. 46 to Fig. 47) disposed on the first top surface, and comprising a second top surface (top surface in Fig. 47) and a plurality of second connection pads (see annotated copy of Fig. 50, below) disposed on the second top surface;
a first conductive layer (layer added in the transition from Fig. 50 to Fig. 51) disposed on the second top surface;
a plurality of first wirings (see annotated copy of Fig. 52, below) connecting the first connection pads and the first conductive layer; and
a plurality of second wirings (see annotated copy of Fig. 52, below) connecting the second connections pads and the first conductive layer, wherein each of the first wirings and each of the second wirings respectively connect two opposite sides of the first conductive layer (see Fig. 52);
a plurality of third wirings (see annotated copy of Fig. 50, below) disposed across the first conductive layer, wherein each of the third wirings has a portion, between the first conductive layer and the second conductive top surface (see Fig. 52), and two opposite ends connecting a corresponding one of the first connections pads and a corresponding one of the second connection pads, respectively (see Fig. 52).

    PNG
    media_image1.png
    456
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    716
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    445
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    403
    622
    media_image5.png
    Greyscale

Regarding claim 16, Sakuma further discloses a second chip (chip added in transition from Fig. 47 to Fig. 48) disposed on the first chip, and comprising a third top surface (top surface in Fig. 48) and a plurality of fifth connection pads (see annotated copy of Fig. 48, below) on the third top surface; and
a third conductive layer (layer added in transition from Fig. 48 to Fig. 49) disposed on the third top surface;
a plurality of seventh wirings (see annotated copy of Fig. 48, below) across the third conductive layer (see Fig. 49) and connecting the first connection pads and the fifth connection pads (see Fig. 52);
a plurality of eighth wirings (see annotated copy of Fig. 52, below) connecting the first connection pads and the third conductive layer (see Fig. 52); and
a plurality of ninth wirings (see annotated copy of Fig. 52, below) connecting the fifth connection pads and the third conductive layer, wherein each of the eighth wirings and each of the ninth wirings respectively connect two opposite sides of the third conductive layer (see Fig. 52).

    PNG
    media_image6.png
    413
    614
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    468
    658
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (US 2012/0313228 A1; hereinafter “Haba”) in view of Haba et al. (US 8,786,083 B2; hereinafter “’083”).
Regarding claim 1, Haba discloses a chip-package device, comprising:
a substrate (outer 12 in Fig. 2) comprising a first top surface (surface shown in Fig. 2) and a plurality of first connection pads (right four circles on the substrate in Fig. 2) disposed on the first top surface;
a first chip (10) disposed on the first top surface, and comprising a second top surface (surface shown in Fig. 2) and a plurality of second connection pads (right column of smaller squares 12 in Fig. 2) disposed on the second top surface;
a first conductive layer (combination of 104 and 108) disposed on the second top surface;
a plurality of first wirings (right two wires 68F) connecting the first connection pads and the first conductive layer; and
a plurality of second wirings (68G) connecting the second connections pads and the first conductive layer, wherein each of the first wirings and each of the second wirings respectively connect two opposite sides of the first conductive layer (see Fig. 2); and
a plurality of third wirings (65) disposed across the first conductive layer and two opposite ends connecting a corresponding one of the first connection pads and a corresponding one of the second connection pads, respectively.
	Haba does not discloses that the third wirings have a portion between the first conductive layer and the second top surface. However, it is well known in the art that as an alternative to arcing a connecting wire over a chip (as wire 65 of Haba arcs over the first conductive layer) the connecting wire may be set under the chip (wire 404 in Fig. 4B of ‘083). There is a benefit to such a configuration in that it reduces the likelihood of unintentional shorting between wires. It would have been obvious to one having ordinary skill in the art at the time of the invention to set the third wirings of Haba such that a portion is between the first conductive layer and the second top surface as taught by ‘083 for this benefit.
	Regarding claim 3, a projection area of the first conductive layer on the second top surface overlaps projection areas of the first wirings on the second top surface (see Fig. 2 of Haba).
Regarding claim 6, Haba does not explicitly disclose that the embodiment shown in Fig. 2 has an adhesive layer as claimed. However, Haba discloses forming chip-packaging devices with an adhesive layer (50 in Fig. 1 adheres to the underlying layers). There is a benefit to using such an adhesive layer in that it provides structural protections for the wirings. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the adhesive layer of Haba in the embodiment of Haba shown in Fig. 2 for this benefit. In the device of this combination, the adhesive layer will be between the first conductive layer and the third wirings (as the third wirings extend above the first conductive layers and the adhesive layer fills the intervening space) and the adhesive layer will insulate the first conductive layer from the third wirings (“insulating material” in ¶ 0077).
Regarding claims 8 and 9, Haba discloses that the connection pads can be used interchangeably as grounds or power supplies (¶¶ 0086 and 0107).
Regarding claim 10, the second connection pads are disposed along a central line of the second top surface (see Fig. 2).
Regarding claim 11, Haba further discloses that the first chip comprises a plurality of fourth connections pads (left column of small squares 12) disposed on the second top surface, and the chip-package device comprises:
a plurality of third connections pads (left column of circles in Fig. 2) disposed on the first top surface;
a second conductive layer (combination of 102 and 106) disposed on the second top surface; and
a plurality of fourth wirings (left two 68F) connecting the second conductive layer and the third connection pads.
Fig. 2 of Haba does not show a plurality of fifth wirings as claimed. However, Haba discloses that “[o]ne or more reference wires 68G may also extend between any of the conductive plane portions to a device contact 12” (¶ 0085). It would have been obvious to one having ordinary skill in the art to use this disclosure of Haba to connect 102 to a fourth connection pad via two fifth wirings 68G (in the mirror image of 104) based on this teaching.
In the resulting device, each of the fourth wirings and each of the fifth wirings respectively will connect two opposite sides of the second conductive layer.
Regarding claim 12, Haba discloses a sixth wiring (left 65 in Fig. 2) across the second conductive layer and connecting a third connection pad and a fourth connection pad. Also Haba only shows one sixth wiring in Fig. 2, Haba discloses that additional wires 65 may be formed between fourth connection pads 12 and third connections pads 77. ). It would have been obvious to one having ordinary skill in the art to use this disclosure of Haba to incorporate an additional sixth wiring based on this teaching.
Regarding claim 13, the second connection pads and the fourth connection pads are located between the first conductive layer and the second conductive layer (see Fig. 2).
Regarding claim 14, the fourth connection pads are substantially aligned with the second connections pads (see Fig. 2).
Regarding claim 15, Haba discloses that the connection pads can be used interchangeably as grounds or power supplies (¶¶ 0086 and 0107).
Response to Arguments
Applicant's arguments filed 12/15/2021 with respect to Sakuma have been fully considered but they are not persuasive. As Applicant set forth in ¶ 0033 of the Specification as originally filed, “on” allows for the presence of intervening components. As such, each of the connection pads identified in the rejection of claim 1 in view of Sakuma is “on” its respective surface.
Applicant’s arguments with respect to the rejections in view of Haba have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826